Opinion issued September 19, 2002

 



 

 


 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00772-CR
____________

ANGEL GUEVARA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 896211



MEMORANDUM  OPINION
	Appellant was charged with aggravated robbery, and entered into a plea
bargain agreement with the State in which the State would recommend that
punishment be assessed at 35 years confinement.  Appellant signed a written waiver
of his right to appeal if the trial court accepted the plea bargain agreement. 
	Appellant pleaded guilty, and the trial court followed the plea bargain
agreement in assessing punishment.  Despite having waived the right to appeal,
appellant filed a notice of appeal.  We hold the appeal must be dismissed.  See Buck
v. State, 45 S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.); see also
Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Bushnell v. State,
975 S.W.2d 641, 642-44 (Tex. App.--Houston [14th Dist.] 1998, pet. ref'd); Littleton
v. State, 33 S.W.3d 41, 43 (Tex. App.--Texarkana 2000, pet. ref'd).
	Accordingly, we order the appeal dismissed.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (1)

Do not publish.  Tex. R. App. P. 47.
1. The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.